Case: 19-20306      Document: 00515359679         Page: 1    Date Filed: 03/25/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 19-20306                          March 25, 2020
                                                                             Lyle W. Cayce
WILLIAM MONTERIAL JONES,                                                          Clerk


                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-3284


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       A jury convicted William Monterial Jones, Texas prisoner # 1971347, of
aggravated robbery with a deadly weapon and being a felon in possession of a
firearm. The trial court sentenced him to 40 years in prison on each conviction,
to run concurrently. The district court denied his 28 U.S.C. § 2254 petition and
denied him a certificate of appealability (COA) to appeal the denial of his
petition. Jones now moves for a COA from this court, seeking to challenge the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20306    Document: 00515359679     Page: 2   Date Filed: 03/25/2020


                                 No. 19-20306

district’s court’s rejection of his sufficiency of the evidence claim and its
determination that federal review was barred by the state court procedural
decision.
      For a COA to issue, Jones must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Slack v. McDaniel,
529 U.S. 473, 483-84 (2000). Jones can do so by showing “that reasonable
jurists would find the district court’s assessment of the constitutional claims
debatable or wrong,” Slack, 529 U.S. at 484, “or that jurists could conclude the
issues presented are adequate to deserve encouragement to proceed further,”
Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). The determination of whether
to grant a COA must be made “without full consideration of the factual or legal
bases adduced in support of the claims.” Buck v. Davis, 137 S. Ct. 759, 773
(2017) (internal quotation marks and citation omitted).
      Jones has not made the required showing. See Slack, 529 U.S. at 484.
Accordingly, his motion for a COA is DENIED. Jones’s motion to supplement
the record on appeal and for a copy of the appellate record is likewise DENIED.
We construe Jones’s motion for a COA with respect to the district court’s denial
of an evidentiary hearing as a direct appeal of that issue, see Norman v.
Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and AFFIRM, see Cullen v.
Pinholster, 563 U.S. 170, 181, 185-86 (2011).
      COA DENIED; MOTIONS TO SUPPLEMENT AND FOR A COPY OF
THE RECORD DENIED; AFFIRMED.




                                       2